ADVISORY ACTION

Response to Amendment
Applicant's proposed amendments filed December 17, 2021 will be entered.  For the purposes of appeal, the following rejections would be withdrawn:
the rejection of Claims 1 – 4, 7 – 9, and 11 - 15 under 35 U.S.C. 112(a) ;
the rejection of Claim 11 under 35 U.S.C. 112(d); and
the rejection of Claims 1 - 5 and 11 - 15 under 35 U.S.C. 102(a)(1) as being anticipated by WO 97/48757 to Bazzo et al.
For the purposes of appeal, the following rejections would be maintained:
all rejections under 35 U.S.C. 102(a)(2) in view of 2016/0326330 to Schuette et al. 

Response to Arguments
Applicant's arguments filed December 17, 2021 with respect to the outstanding rejections under 35 U.S.C. 102(a)(2) in view of 2016/0326330 to Schuette et al. have been fully considered but are not persuasive.  
Applicant argues that incorporation of the limitations of Claims 7 and 8 into Claim 1 obviates the rejection in view of the reference.  However, it is respectfully submitted that Claims 7 and 8 were also rejected under 35 U.S.C. 102(a)(1) as being 4H2F6, hexafluoroisobutylene, perfluoroisohexene, C5H2F8, and C7H2F12 [emphasis added].  Instant Claim 8 set forth the Ostwald hydrophobe is selected from the group consisting of C4H2F6, hexafluoroisobutylene, perfluoroisohexene, and C8H2F14 [emphasis added].  Both claims are then met by the teaching of Schuette et al. of nucleating agent that is a perfluorinated olefin of the empirical formulae C6F12 (Paragraph 0165), a limited group of compounds which encompasses perfluoroisohexene.
With respect to Claim 10, applicant argues that the proposed amendments to the claims overcome the outstanding rejection in view of Schuette et al.  However, as indicated on page 10 of the Final Office action, Schuette et al. teaches a method of making a polyurethane foam from a liquid reaction mixture (Paragraph 0055), wherein the method comprises the step of adding more preferably 0.5 to 3 parts by mass of a nucleating agent/Ostwald to 100 parts by mass of a composition (ZP) (Paragraph 0109).  The newly claimed range of Ostwald hydrophobe of 0.001 to 3 mass percent then encompasses the entire range set forth by Schuette et al.  With respect to the new limitation that the liquid reaction mixture of step a) comprises the recited ingredients, Schuette et al. teaches a liquid reaction mixture comprising a polyol, urethane and/or isocyanurate catalyst, a blowing agent, a polyether-polydimethylsiloxane copolymer as 
With respect to applicant argument that the claimed reduction in standardized ageing rate kstand set forth in Claims 10 and 16 is not taught by the reference, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, as indicated on pages 11 and 13 – 14 of the Final Rejection, Schuette et al. teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts, including a species of the instantly claimed Ostwald hydrophobe in an amount in the instantly claimed range.  Therefore, the claimed effects and physical properties - i.e. the instantly claimed features - would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764